                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               AT CHATTANOOGA

 ERNEST HENDERSON,                         )
                                           )
        Plaintiff,                         )
                                           )
 v.                                        )       Case No. 1:20-cv-00004
                                           )
 STATE OF TENNESSEE et al.,                )       Judge Mattice
                                           )       Magistrate Judge Steger
        Defendants.                        )


                                          ORDER

        On May 6, 2020, United States Magistrate Judge Christopher H. Steger filed a

 Report and Recommendation [Doc. 9] pursuant to 28 U.S.C. § 636 and the Rules of this

 Court. The Magistrate Judge found Plaintiff’s Complaint [Doc. 2] to be factually frivolous

 and legally insufficient to state a claim for relief. The Magistrate Judge therefore

 recommends the Complaint be dismissed and Plaintiff’s Application to Proceed In Forma

 Pauperis [Doc. 1] be denied as moot. Magistrate Judge Steger advised Plaintiff that he had

 14 days to object to the Report and Recommendation and that failure to do so would waive

 any right to appeal. [Doc. 9 at 7 n.1]; see Fed. R. Civ. P. 72(b)(2); see also Thomas v. Arn,

 474 U.S. 140, 148-51 (1985) (“It does not appear that Congress intended to require district

 court review of a magistrate judge’s factual or legal conclusions, under a de novo or any

 other standard, when neither party objects to those findings.”).

        Plaintiff has not filed an objection to the Report and Recommendation. Despite the

 lack of objection, the Court has reviewed the Report and Recommendation, as well as the

 record, and agrees with Magistrate Judge Steger’s well-reasoned conclusions. The Court

 specifically finds the Complaint is frivolous. The Court ACCEPTS and ADOPTS




Case 1:20-cv-00004-HSM-CHS Document 10 Filed 05/26/20 Page 1 of 2 PageID #: 46
 Magistrate Judge Steger’s findings of fact and conclusions of law as set forth in the Report

 and Recommendation [Doc. 9]. The Complaint [Doc. 2] is DISMISSED as frivolous and

 for failure to state a claim and the Motion to Proceed In Forma Pauperis [Doc. 1] is

 DENIED AS MOOT. The Clerk is directed to close the case.

        SO ORDERED this 26th day of May, 2020.


                                                    ____/s/ Harry S. Mattice, Jr.____
                                                        HARRY S. MATTICE, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                              2

Case 1:20-cv-00004-HSM-CHS Document 10 Filed 05/26/20 Page 2 of 2 PageID #: 47
